UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-1384



LEROY BLOUNT,

                                              Plaintiff - Appellant,

          versus


NATIONAL CARD CONTROL, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-96-746-3)


Submitted:   July 22, 1998                 Decided:   July 31, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


LeRoy Blount, Appellant Pro Se. Charles Michael DeCamps, SANDS,
ANDERSON, MARKS & MILLER, Richmond, Virginia; Mary A. Gambardella,
EPSTEIN, BECKER & GREEN, Stamford, Connecticut, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leroy Blount appeals from the district court’s order dismiss-

ing his employment discrimination action based on a jury verdict.

The proper standard for review of a jury verdict is stated in Price

v. City of Charlotte, 93 F.3d 1241 (4th Cir. 1996). “Recognizing

that we may not substitute our judgment for that of the jury or

make credibility determinations, if there is evidence on which a

reasonable jury may return verdicts in favor of Appellees, we must

affirm.” Id. at 1249-50 (citations omitted). There is ample evi-

dentiary basis to support the jury's verdict that the decisions by

the Defendant, National Card Control, Inc., not to promote Blount

and to subsequently terminate him was not the result of racial

discrimination or retaliation.

     Accordingly, we affirm. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2